Title: To John Adams from C. W. F. Dumas, 6 June 1780
From: Dumas, Charles William Frederic
To: Adams, John


      
       Monsieur
       Lahaie 6e. Juin 1780
      
      J’envoie aujourd’hui le troisieme et dernier feuillet à Son Excellence Mr. Franklin, de la Gazette de Leide, où j’ai fait insérer, selon vos desirs et les siens, la Lettre de Clinton. Je l’ai fait parvenir en même temps à d’autres Nouvellistes du pays, et hors du pays, notamment à Hambourg, et un Ami d’Amsterdam m’a promis d’en faire passer une copie à Londres. Je suis toujours d’opinion qu’on a un peu interpolé cette Lettre, telle qu’elle est dans la Gazette Américaine; car il me paroît qu’il y a par-ci par-là certaines expressions que Clinton ne peut ni ne doit avoir dites.
      Je me recommande, Monsieur, à votre bon souvenir, du moment où vous saurez quelque évenement authentique de l’Amérique: car je puis en faire de très-bons usages quand je les sais avant les autres. C’est ce qui est arrivé, lors que je reçus de Passy la nouvelle de la prise de Burgoyne.
      N’auriez-vous pas envie, Monsieur, de venir faire un tour en ce pays? Il mérite d’être vu, sur-tout dans cette saison. Je serai votre fidus Achates; et j aurois ainsi l’avantage, depuis longtemps souhaité, de vous connoître et de vous être connu personnellement. On peut se rendre en peu de jours de Paris, par Bruxelles et Anvers, ici. Donnez-moi quelques espérances à cet égard; et permettez que je vous demande vos bonnes graces et votre amitié, que je suis sûr de mériter toujours par mon zele dans le service des Etats-unis, ainsi que par le respect et l’attachement avec lesquels je me ferai toujours un devoir bien agréable d’être, Monsieur Votre très-humble et très obéissant serviteur, Dumas
     